Citation Nr: 0715164	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






INTRODUCTION

The veteran had active service from June 1999 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDING OF FACT

The veteran has Level I hearing loss in the left ear and 
Level III hearing loss in the right ear. 


CONCLUSION OF LAW

The schedular criteria for an initial (compensable) 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify under the VCAA by means of a 
May 2003 letter from the RO to the veteran that was issued 
prior to the challenged rating decision of July 2003.  The 
RO's letter advised the veteran, in general terms, of the 
type of evidence necessary to substantiate his claim for 
service connection for bilateral hearing loss as well as an 
explanation of what evidence the VA would attempt to obtain 
on his behalf and what evidence he should provide.  The 
letter asked him to provide the names and location of any VA 
or military facility where he received medical care for his 
hearing loss, the approximate dates of the care he had 
received, and further requested he provide that information 
on an enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, which, when completed, would authorize 
release of information from any doctors and/or hospitals 
concerning any treatment he had received.  He was also 
advised that if he had received any treatment at a Department 
of Veterans Affairs facility for hearing loss, he should 
furnish the dates and places and the RO would obtain the 
reports.  He was further advised where and how to send this 
information and how he could contact the RO for any questions 
he might have.  

With respect to the fourth VCAA element, the RO's letter did 
not explicitly ask the veteran to provide "any evidence in 
his possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter, the Board 
finds that he was notified of the need to provide such 
evidence for the following reasons. The RO's letter informed 
the veteran that additional information or evidence was 
needed to support the claim and asked him to send the 
information or evidence to the RO.  In fact, the letter 
requested the veteran submit any medical reports he had to 
the RO.  To date, there is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of his claim.  Under these 
circumstances, the Board is satisfied that the veteran was 
adequately informed, prior to the issuance of the July 2003 
rating decision, of the need to submit relevant evidence in 
his possession. 

In addition, the RO sent the veteran a letter in July 2004 
informing him that additional information and evidence was 
needed before the appeal was transferred to the Board.  He 
was asked to provide a completed VA Form 21-4142, 
Authorization and Consent to Release Information, from any 
private medical providers.  He was also asked to provide the 
name and location of any VA or military facility where he 
received care and the approximate dates of care on a VA Form 
21-4138.  In this letter, he was specifically informed that 
he should send any evidence in his possession that pertained 
to the claim to the RO.  The veteran responded to this letter 
in August 2004 and stated that he had no further information 
to submit at that time. 

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 483.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
        
The veteran was not provided with notice of the type of 
information and evidence needed to assign a rating nor notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal before the RO issued the 
July 2003 rating decision.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  First, the veteran has not disagreed with the 
effective date assigned to the grant of service connection, 
therefore, any question as to that matter has been rendered 
moot.  Furthermore, the veteran submitted VA audiological 
evaluations to the RO with the substantive appeal thereby 
demonstrating that he was aware that medical evidence 
pertaining to hearing loss would be helpful to the 
adjudication of his claim.   

Under these circumstances, the Board is satisfied that the 
notice requirements of the VCAA have been substantially met, 
and any deficiencies constitute no more than harmless error.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 
supra; Pelegrini, supra; see also Mayfield, supra, and 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.  In the present 
case, the veteran's available service medical records and 
post-service VA treatment records have been obtained.  As 
noted above, the veteran was also asked to provide any 
private medical records or, alternatively, to assist the VA 
in obtaining those records for treatment for his hearing 
loss.  An April 2003 submission by the veteran, however, 
states he has not been treated for hearing loss any private 
physician.  VA audiological evaluations are of record.  
Accordingly, there is no indication of any other relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  In the present 
appeal, the veteran was afforded a VA audiology examination 
in June 2003.  This examination is discussed in more detail 
in the decision below.

In short, the Board finds that the duty to notify and assist 
the veteran under the VCAA were satisfied, and the case is 
ready for appellate review.  
	

Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
veteran's favor.  38 C.F.R. § 4.3.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The veteran asserts that the non-compensable rating currently 
in effect does not adequately reflect his level of 
disability.  

An audiogram completed in service, in October 2002, to 
establish a reference following exposure in noise duties, 
included the following pure tone thresholds, in decibels:




HERTZ


1000
2000
3000
4000
RIGHT
25
25
30
25
LEFT
45
40
50
60

The average pure tone threshold for the left ear was 49 and 
26 in the right ear.  Speech recognition scores were not 
provided.  

The veteran then underwent a VA audiology examination in June 
2003.  The claims file and other medical records were 
reviewed.  The audiologist provided a diagnosis of the left 
ear reflecting mild to moderate sensorineural hearing loss 
from 250Hz - 8000Hz with normal hearing at 1000Hz and 2000Hz.  
Speech discrimination in the left ear was reported as 
excellent in quiet.  Similarly, a diagnosis of the right ear 
reflected hearing within normal limits from 250Hz-1000Hz with 
mild to moderate sensorineural hearing loss in the 2000Hz-
8000Hz range.  Speech discrimination in the right ear was 
reported as good in quiet.  



The pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
35
40
55
LEFT
20
25
40
45

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear and 80 percent in the right ear.  The 
average pure tone threshold for the left ear was 33 and 38 in 
the right ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the left ear (based on this 
examination) is I. When the column for average pure tone 
decibel loss falling between 0 and 41 is intersected with the 
line for 76-82 percent discrimination, the resulting 
designation is III for the right ear. 

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the left ear and III for 
the right ear, the point of intersection on Table VII 
requires assignment of a noncompensable rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h).  

Upon VA audiological evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
20
25
30
LEFT
25
25
35
40

Speech audiometry again revealed speech recognition ability 
of 100 percent in the left ear and 80 percent in the right 
ear.  The examiner noted that hearing in the right ear was 
within normal limits from 250Hz-3000Hz with a mild 
sensorineural hearing loss from 4000Hz-8000Hz.  Speech 
discrimination was good in quiet.  The left ear showed 
hearing within normal limits from 250Hz-2000Hz with a mild to 
moderate sensorineural hearing loss from 3000Hz-8000Hz.  
Speech discrimination was excellent in quiet.  The average 
pure tone threshold for the left ear was 31 and 24 in the 
right ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the left ear (based on this 
examination) is I. When the column for average pure tone 
decibel loss falling between 0 and 41 is intersected with the 
line for 76-82 percent discrimination, the resulting 
designation is III for the right ear. 

With a numeric designation of I for the left ear and III for 
the right ear, the point of intersection on Table VII again 
requires assignment of a noncompensable rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h).  

Upon VA audiological evaluation in June 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
30
25
40
LEFT
45
30
30
40

The average pure tone threshold for the left ear was 36 and 
30 in the right ear.  Speech recognition scores, however, 
were not provided.  Table VIA, Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average, cannot 
be applied because 38 C.F.R. § 4.85(c) provides that Table 
VIA will be used when the examiner certifies that use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
§ 4.86.  In this case the evaluators did not certify either 
in October 2002 or June 2004 that use of the speech 
discrimination was not appropriate for the above reasons.  
Moreover, even if Table VIA were applied, a noncompensable 
evaluation would be assigned as the average pure tone 
thresholds are under 41 bilaterally.  

Moreover, the provisions of 38 C.F.R. § 4.86(a) (Exceptional 
patterns of hearing impairment) do not apply to the veteran's 
situation as the audiometric results did not upon any 
audiological evaluation show puretone thresholds of loss of 
55 decibels or greater in each of the four relevant 
frequencies for both ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not applicable as neither ear is shown to 
manifest 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz.  

Although the veteran unquestionably has hearing loss, it is 
not to a degree that VA may compensate.  The RO, in assigning 
an initial noncompensable rating, has applied the rating 
schedule accurately and there is no basis for assignment of a 
higher evaluation.  The veteran is accordingly not entitled 
to receive a "staged" rating.  Fenderson, 12 Vet. App. 119.  
Should the veteran's hearing loss disability change in the 
future, he may request reevaluation, but at the present time 
there is no basis for a compensable evaluation.  In reviewing 
the foregoing, the Board has been cognizant of the "benefit 
of the doubt" rule.  However, this case does not present 
such a state of balance between the positive evidence and 
negative evidence to allow for a favorable determination.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is sympathetic to the statement of the veteran in 
his NOD that he needs to wear hearing aids, that his duties 
at home are shortchanged as a result of his hearing and that 
he is incapable of performing some job requirements.  
However, absent documented audiology results reflecting more 
severe impairment than that shown in the available medical 
evidence discussed above, there is no basis to assign a 
higher disability rating for bilateral hearing loss.  

Finally, there in no evidence that the veteran has been 
hospitalized for his hearing loss or that it has prevented 
him from working. The existing schedular rating is already 
based upon the average impairment of earning capacity and is 
intended to be considered from the point of view of the 
veteran working or seeking work. A referral for consideration 
of an extraschedular rating for his bilateral hearing loss is 
not warranted. 38 C.F.R. § 3.321 (b)(1).


ORDER

An initial (compensable) evaluation for service connected 
bilateral hearing loss is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


